           Case 1:19-cv-01791-SKO Document 21 Filed 03/22/21 Page 1 of 16


 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                        EASTERN DISTRICT OF CALIFORNIA
 8

 9        SANDRA SINGH,                                               Case No. 1:19-cv-01791-SKO

10                              Plaintiff,
                                                                      ORDER ON PLAINTIFF’S SOCIAL
11                                                                    SECURITY COMPLAINT
                   v.
12                                                                    (Doc. 1)
          ANDREW SAUL,
13        Commissioner of Social Security,

14                       Defendant.
          _____________________________________/
15

16

17                                                 I.       INTRODUCTION
18              On December 24, 2019, Plaintiff Sandra Singh (“Plaintiff”) filed a complaint under 42
19 U.S.C. § 405(g) seeking judicial review of a final decision of the Commissioner of Social Security

20 (the “Commissioner” or “Defendant”) denying her application for Disability Insurance Benefits

21 (“DIB”) under Title II of the Social Security Act (the “Act”). (Doc. 1.) The matter is currently

22 before the Court on the parties’ briefs, which were submitted, without oral argument, to the

23 Honorable Sheila K. Oberto, United States Magistrate Judge.1

24
                                                    II.      BACKGROUND
25
                On October 26, 2016, Plaintiff protectively filed an application for DIB payment, alleging
26
     she became disabled on May 23, 2015, due to left arm pain, depression, overactive bladder, sciatic
27

28   1
         The parties consented to the jurisdiction of a U.S. Magistrate Judge. (Docs. 6, 8.)
         Case 1:19-cv-01791-SKO Document 21 Filed 03/22/21 Page 2 of 16


 1 nerve pain, osteoporosis, restless leg syndrome, high blood pressure in the eye, and preliminary

 2 breast cancer (Administrative Record (“AR”) 119, 120, 133, 253.) Plaintiff was born on October

 3 19, 1957, and was 57 years old as of the alleged onset date. (AR 119.) Plaintiff graduated high

 4 school and has past work experience as a legal assistant. (AR 254–55.)

 5 A.         Relevant Medical Evidence2
 6            1.       Yash P. Verma, M.D.
 7            Dr. Verma was Plaintiff’s primary care physician. (See AR 346–51.) On November 1, 2018,
 8 Dr. Verma submitted a medical source statement on Plaintiff’s behalf. (AR 569–72.) Dr. Verma

 9 indicated that Plaintiff complained of persistent pain in her left arm, in addition to back and neck

10 pain. (AR 569.) According to Dr. Verma, Plaintiff: could sit for 30 minutes at one time and for

11 about two hours in an eight-hour workday; could stand for 15 minutes at one time and stand/walk

12 for less than two hours in an eight-hour workday; could walk for two city blocks without rest or

13 severe pain; needed to be able to shift positions at will from siting, standing, or walking; and needed

14 unscheduled breaks during the workday. (AR 570.) Plaintiff also needed periods of walking around

15 during an eight-hour workday—specifically every 20 to 30 minutes for about 10 minutes at a time.

16 (AR 570.) Dr. Verma further opined that Plaintiff could: rarely lift and carry less than 10 pounds;

17 rarely twist, stoop, and climb stairs; never crouch/squat or climb ladders; and use her right upper

18 extremity to grasp, turn, and twist objects, engage in fine manipulations, reach in front of her body

19 and overhead 60 percent of the time during an eight-hour workday, and use her left upper extremity

20 to perform those functions either five or ten percent of the time. (AR 571.) Plaintiff was capable

21 of low stress work and was likely to be absent from work due to her impairments more than four

22 days a month. (AR 572.)

23            2.       State Agency Physicians
24            On November 30, 2016, J. Mitchell, M.D., reviewed the record and assessed Plaintiff’s
25 physical residual functional capacity (“RFC”)3. (AR 128–30.) Dr. Mitchell found that Plaintiff

26
     2
       Because the parties are familiar with the medical evidence, it is summarized here only to the extent relevant to the
27   contested issues.
     3
       RFC is an assessment of an individual’s ability to do sustained work-related physical and mental activities in a work
28   setting on a regular and continuing basis of 8 hours a day, for 5 days a week, or an equivalent work schedule. Social
     Security Ruling (“SSR”) 96-8p. The RFC assessment considers only functional limitations and restrictions that result

                                                               2
         Case 1:19-cv-01791-SKO Document 21 Filed 03/22/21 Page 3 of 16


 1 could: lift and carry 20 pounds occasionally and 10 pounds frequently; stand and walk for six hours

 2 in an eight-hour workday; sit for six hours in an eight-hour workday; occasionally climb ladders,

 3 ropes, and scaffolds; frequently crawl; occasionally reach overhead with her left arm; and frequently

 4 handle and finger with her left hand. (AR 128–30.) Upon reconsideration on February 15, 2017,

 5 H. Han, M.D., another state agency physician, reviewed the record and affirmed Dr. Mitchell’s

 6 findings. (AR 141–43.)

 7 B.        Administrative Proceedings
 8           The Commissioner initially denied Plaintiff’s application for DIB benefits on December 12,
 9 2016. (AR 152.) Plaintiff’s application for DIB benefits was denied again on reconsideration on

10 March 10, 2017.           (AR 158, 161.)         Consequently, Plaintiff requested a hearing before an
11 Administrative Law Judge (“ALJ”). (AR 167.) At the hearing on December 3, 2018, Plaintiff

12 appeared with counsel and testified before an ALJ as to her alleged disabling conditions. (AR 72–

13 78, 79–92.)

14           Plaintiff testified that she has trouble writing with her left hand, which is her dominant hand,
15 and her arm frequently “gets really tired.” (AR 81.) She is able to lift a gallon of milk with both

16 arms. (AR 81.) She has difficulty reaching overhead with her left arm. (AR 91.) She wears a

17 compression-sleeve on her left arm to help manage her pain. (AR 84.) Plaintiff stated she can

18 perform light household chores, but she constantly needs to take breaks. (AR 85–86.) According

19 to Plaintiff, she can engage in an activity for about 30 to 45 minutes before needing to rest for a

20 couple of hours. (AR 86.)

21           Plaintiff also testified that she was being treated for varicose veins in her lower left
22 extremity. (AR 88.) She estimated she could walk one or two blocks, and sometimes stand for

23 about 20 to 30 minutes; other times, she could stand for only half that time. (AR 89.) She is unable

24 to squat due to weakness in her knees. (AR 91.)

25 ///

26
27 from an individual’s medically determinable impairment or combination of impairments. Id. “In determining a
     claimant’s RFC, an ALJ must consider all relevant evidence in the record including, inter alia, medical records, lay
28   evidence, and ‘the effects of symptoms, including pain, that are reasonably attributed to a medically determinable
     impairment.’” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006).

                                                              3
         Case 1:19-cv-01791-SKO Document 21 Filed 03/22/21 Page 4 of 16


 1 C.         The ALJ’s Decision
 2            In a decision dated January 22, 2019, the ALJ found that Plaintiff was not disabled, as
 3 defined by the Act. (AR 15–23.) The ALJ conducted the five-step disability analysis set forth in

 4 20 C.F.R. § 416.920. (AR 18–22.) The ALJ determined that Plaintiff had not engaged in substantial

 5 gainful activity during the period from October 21, 2015, the amended onset date (see AR 71), to

 6 December 31, 2017, Plaintiff’s date last insured (step one). (AR 18.) At step two, the ALJ found

 7 Plaintiff’s following impairments to be severe: right-sided breast cancer, “DCIS, ER, PR positive

 8 (duct papilloma of breast), status-post lumpectomy”; left breast cancer, status-post left breast partial

 9 mastectomy 2008; and left upper extremity lymphedema. (AR 18.) Plaintiff did not have an

10 impairment or combination of impairments that met or medically equaled one of the listed

11 impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (“the Listings”) (step three). (AR 19.)

12            The ALJ then assessed Plaintiff’s RFC and applied the RFC assessment at steps four and
13 five. See 20 C.F.R. § 416.920(a)(4) (“Before we go from step three to step four, we assess your

14 residual functional capacity . . . . We use this residual functional capacity assessment at both step

15 four and step five when we evaluate your claim at these steps.”). The ALJ determined that Plaintiff

16 had the RFC:

17            to perform light work as defined in 20 CFR [§] 404.1567(b) except [Plaintiff] can
              occasionally climb ramps and stairs, as well as crawl and reach overhead bilaterally.
18            She can frequently handle and finger bilaterally. She can do work that does not
              involve climbing ladders, ropes, or scaffolds.
19
     (AR 20.)4 Although the ALJ recognized that Plaintiff’s impairments “could reasonably be expected
20
     to cause some symptoms[,]” she rejected Plaintiff’s subjective testimony as “not entirely consistent
21
     with the medical evidence and other evidence in the record.” (AR 20.)
22
              The ALJ ultimately concluded that, given her RFC, Plaintiff was able to perform her past
23
     relevant work as an administrative assistant and was thus not disabled (step four). (AR 22.)
24
              On January 28, 2019, Plaintiff sought review of the ALJ’s decision before the Appeals
25
     Council, which denied review on October 21, 2019. (AR 1, 7.) Therefore, the ALJ’s decision
26
     4
27     Light work involves lifting no more than twenty pounds at a time with frequent lifting or carrying of objects weighing
     up to ten pounds. 20 C.F.R. § 416.967(b). Although the weight lifted may be very little, a job is in this category when
28   it requires a good deal of walking or standing, or when it involves sitting most of the time with some pushing and pulling
     of arm or leg controls. Id.

                                                                 4
        Case 1:19-cv-01791-SKO Document 21 Filed 03/22/21 Page 5 of 16


 1 became the final decision of the Commissioner. 20 C.F.R. § 416.1481.

 2                                     III.   LEGAL STANDARD
 3 A.       Applicable Law
 4          An individual is considered “disabled” for purposes of disability benefits if he or she is
 5 unable “to engage in any substantial gainful activity by reason of any medically determinable

 6 physical or mental impairment which can be expected to result in death or which has lasted or can

 7 be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A).

 8 However, “[a]n individual shall be determined to be under a disability only if his physical or mental

 9 impairment or impairments are of such severity that he is not only unable to do his previous work

10 but cannot, considering his age, education, and work experience, engage in any other kind of

11 substantial gainful work which exists in the national economy.” Id. at § 423(d)(2)(A).

12          “The Social Security Regulations set out a five-step sequential process for determining
13 whether a claimant is disabled within the meaning of the Social Security Act.” Tackett v. Apfel, 180

14 F.3d 1094, 1098 (9th Cir. 1999) (citing 20 C.F.R. § 404.1520); see also 20 C.F.R. § 416.920. The

15 Ninth Circuit has provided the following description of the sequential evaluation analysis:

16          In step one, the ALJ determines whether a claimant is currently engaged in
            substantial gainful activity. If so, the claimant is not disabled. If not, the ALJ
17          proceeds to step two and evaluates whether the claimant has a medically severe
            impairment or combination of impairments. If not, the claimant is not disabled. If
18          so, the ALJ proceeds to step three and considers whether the impairment or
            combination of impairments meets or equals a listed impairment under 20 C.F.R. pt.
19          404, subpt. P, [a]pp. 1. If so, the claimant is automatically presumed disabled. If
            not, the ALJ proceeds to step four and assesses whether the claimant is capable of
20          performing her past relevant work. If so, the claimant is not disabled. If not, the
            ALJ proceeds to step five and examines whether the claimant has the [RFC] . . . to
21          perform any other substantial gainful activity in the national economy. If so, the
            claimant is not disabled. If not, the claimant is disabled.
22

23 Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005); see also 20 C.F.R. § 416.920(a)(4) (providing

24 the “five-step sequential evaluation process” for SSI claimants). “If a claimant is found to be

25 ‘disabled’ or ‘not disabled’ at any step in the sequence, there is no need to consider subsequent

26 steps.” Tackett, 180 F.3d at 1098 (citing 20 C.F.R. § 404.1520); 20 C.F.R. § 416.920.
27          “The claimant carries the initial burden of proving a disability in steps one through four of
28 the analysis.” Burch, 400 F.3d at 679 (citing Swenson v. Sullivan, 876 F.2d 683, 687 (9th Cir.

                                                      5
        Case 1:19-cv-01791-SKO Document 21 Filed 03/22/21 Page 6 of 16


 1 1989)). “However, if a claimant establishes an inability to continue her past work, the burden shifts

 2 to the Commissioner in step five to show that the claimant can perform other substantial gainful

 3 work.” Id. (citing Swenson, 876 F.2d at 687).

 4 B.       Scope of Review
 5          “This court may set aside the Commissioner’s denial of [social security] benefits [only] when
 6 the ALJ’s findings are based on legal error or are not supported by substantial evidence in the record

 7 as a whole.” Tackett, 180 F.3d at 1097 (citation omitted). “Substantial evidence” means “such

 8 relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

 9 Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. of N.Y. v. NLRB, 305

10 U.S. 197, 229 (1938)). “Substantial evidence is more than a mere scintilla but less than a

11 preponderance.” Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).

12          “This is a highly deferential standard of review . . . .” Valentine v. Comm’r of Soc. Sec.
13 Admin., 574 F.3d 685, 690 (9th Cir. 2009). The ALJ’s decision denying benefits “will be disturbed

14 only if that decision is not supported by substantial evidence or it is based upon legal error.” Tidwell

15 v. Apfel, 161 F.3d 599, 601 (9th Cir. 1999). Additionally, “[t]he court will uphold the ALJ’s

16 conclusion when the evidence is susceptible to more than one rational interpretation.” Id.; see, e.g.,

17 Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001) (“If the evidence is susceptible to more

18 than one rational interpretation, the court may not substitute its judgment for that of the

19 Commissioner.” (citations omitted)).

20          In reviewing the Commissioner’s decision, the Court may not substitute its judgment for that
21 of the Commissioner. Macri v. Chater, 93 F.3d 540, 543 (9th Cir. 1996). Instead, the Court must

22 determine whether the Commissioner applied the proper legal standards and whether substantial

23 evidence exists in the record to support the Commissioner’s findings. See Lewis v. Astrue, 498 F.3d

24 909, 911 (9th Cir. 2007). Nonetheless, “the Commissioner’s decision ‘cannot be affirmed simply

25 by isolating a specific quantum of supporting evidence.’” Tackett, 180 F.3d at 1098 (quoting Sousa

26 v. Callahan, 143 F.3d 1240, 1243 (9th Cir. 1998)). “Rather, a court must ‘consider the record as a
27 whole, weighing both evidence that supports and evidence that detracts from the [Commissioner’s]

28 conclusion.’” Id. (quoting Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir. 1993)).

                                                       6
        Case 1:19-cv-01791-SKO Document 21 Filed 03/22/21 Page 7 of 16


 1          Finally, courts “may not reverse an ALJ’s decision on account of an error that is harmless.”
 2 Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012) (citing Stout v. Comm’r, Soc. Sec. Admin.,

 3 454 F.3d 1050, 1055–56 (9th Cir. 2006)). Harmless error “exists when it is clear from the record

 4 that ‘the ALJ’s error was inconsequential to the ultimate nondisability determination.’” Tommasetti

 5 v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d 880,

 6 885 (9th Cir. 2006)). “[T]he burden of showing that an error is harmful normally falls upon the

 7 party attacking the agency’s determination.” Shinseki v. Sanders, 556 U.S. 396, 409 (2009)

 8 (citations omitted).

 9                                         IV.     DISCUSSION
10          Plaintiff contends that the ALJ erred in finding Plaintiff’s anxiety and depression to be non-
11 severe at step two and failing to further develop the record regarding those impairments, and in her

12 assessments of Dr. Verma’s opinion and Plaintiff’s testimony. (See Doc. 15 at 10–22.) For the

13 reasons stated below, the Court concludes that the ALJ erred in the evaluation of Dr. Verma’s

14 opinion and Plaintiff’s testimony, and those errors were not harmless.

15 A.       The ALJ Harmfully Erred in Evaluating Treating Physician Dr. Verma’s Opinion
16          1.     Legal Standard
17          The ALJ must consider and evaluate every medical opinion of record. See 20 C.F.R. §
18 404.1527(b) and (c) (applying to claims filed before March 27, 2017); Mora v. Berryhill, No. 1:16–

19 cv–01279–SKO, 2018 WL 636923, at *10 (E.D. Cal. Jan. 31, 2018). In doing so, the ALJ “cannot

20 reject [medical] evidence for no reason or the wrong reason.” Mora, 2018 WL 636923, at *10.

21          Cases in this circuit distinguish between three types of medical opinions: (1) those given by
22 a physician who treated the claimant (treating physician); (2) those given by a physician who

23 examined but did not treat the claimant (examining physician); and (3) those given by a physician

24 who neither examined nor treated the claimant (non-examining physician). Fatheree v. Colvin, No.

25 1:13–cv–01577–SKO, 2015 WL 1201669, at *13 (E.D. Cal. Mar. 16, 2015). “Generally, a treating

26 physician’s opinion carries more weight than an examining physician’s, and an examining
27 physician’s opinion carries more weight than a reviewing physician’s.” Holohan v. Massanari, 246

28 F.3d 1195, 1202 (9th Cir. 2001) (citations omitted); see also Orn v. Astrue, 495 F.3d 625, 631 (9th

                                                      7
         Case 1:19-cv-01791-SKO Document 21 Filed 03/22/21 Page 8 of 16


 1 Cir. 2007) (“By rule, the Social Security Administration favors the opinion of a treating physician

 2 over non-treating physicians.” (citing 20 C.F.R. § 404.1527)). The opinions of treating physicians

 3 “are given greater weight than the opinions of other physicians” because “treating physicians are

 4 employed to cure and thus have a greater opportunity to know and observe the patient as an

 5 individual.” Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996) (citations omitted).

 6            “To evaluate whether an ALJ properly rejected a medical opinion, in addition to considering
 7 its source, the court considers whether (1) contradictory opinions are in the record; and (2) clinical

 8 findings support the opinions.” Cooper v. Astrue, No. CIV S–08–1859 KJM, 2010 WL 1286729,

 9 at *2 (E.D. Cal. Mar. 29, 2010). An ALJ may reject an uncontradicted opinion of a treating or

10 examining medical professional only for “clear and convincing” reasons. Lester v. Chater, 81 F.3d

11 821, 830–31 (9th Cir. 1995). In contrast, a contradicted opinion of a treating or examining

12 professional may be rejected for “specific and legitimate reasons that are supported by substantial

13 evidence.” Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (citing Ryan, 528 F.3d at 1198);

14 see also Lester, 81 F.3d at 830–31. “The ALJ can meet this burden by setting out a detailed and

15 thorough summary of the facts and conflicting clinical evidence, stating his interpretation thereof,

16 and making findings.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989).

17            While a treating professional’s opinion generally is accorded superior weight, if it is
18 contradicted by a supported examining professional’s opinion (supported by different independent

19 clinical findings), the ALJ may resolve the conflict. Andrews v. Shalala, 53 F.3d 1035, 1041 (9th

20 Cir. 1995) (citing Magallanes, 881 F.2d at 751). The opinion of a non-examining physician (such

21 as a state agency physician) may constitute substantial evidence when it is “consistent with

22 independent clinical findings or other evidence in the record.” Thomas v. Barnhart, 278 F.3d 947,

23 957 (9th Cir. 2002). The regulations require the ALJ to weigh the contradicted treating physician

24 opinion, Edlund, 253 F.3d at 1157,5 except that the ALJ in any event need not give it any weight if

25 it is conclusory and supported by minimal clinical findings. Meanel v. Apfel, 172 F.3d 1111, 1114

26
27
     5
28     The factors include: (1) length of the treatment relationship; (2) frequency of examination; (3) nature and extent of the
     treatment relationship; (4) supportability of diagnosis; (5) consistency; and (6) specialization. 20 C.F.R. § 404.1527.

                                                                 8
       Case 1:19-cv-01791-SKO Document 21 Filed 03/22/21 Page 9 of 16


 1 (9th Cir. 1999) (treating physician’s conclusory, minimally supported opinion rejected); see also

 2 Magallanes, 881 F.2d at 751.

 3          2.      Analysis
 4          Plaintiff alleges—and the record reflects—that Dr. Verma was Plaintiff’s treating physician.
 5 (See AR 346–51.) In a medical source statement submitted on Plaintiff’s behalf on November 1,

 6 2018, Dr. Verma opined to extreme limitations on Plaintiff’s ability to work. (AR 569–72.)

 7          In weighing Dr. Verma’s opinion, the ALJ stated:
 8          The undersigned accords little to no weight to this opinion as it is vastly inconsistent
            with Dr. Verma’s own treatment notes found at Exhibits B2F and B7F, as well as not
 9          supported by any of the other medical evidence of record. This opinion includes
            limitations more restrictive than those complained of or demonstrated by [Plaintiff].
10          It is in part vague and contradictory, for example, when referring to needed breaks
            lasting one to three days in a workday. Further, Dr. Verma’s treating relationship
11          with [Plaintiff] as described in the record does not document observations, clinical
            signs or findings that correlate with the opined restrictions for the durational
12          requirement.
13 (AR 22).

14          In sum, the ALJ rejected Dr. Verma’s opinion because it was vague and contradictory and
15 inconsistent with Dr. Verma’s own treatment notes, the objective medical record, and Plaintiff’s

16 own reported limitations. Dr. Verma’s opinion is also contradicted by the opinions of the state

17 agency physicians. The state agency physicians opined, inter alia, that Plaintiff could lift and carry

18 twenty pounds occasionally and ten pounds frequently (AR 128–30, 141–43), whereas Dr. Verma

19 opined that Plaintiff could rarely lift and carry less than 10 pounds (AR 571). Thus, the ALJ was

20 required to set forth “specific and legitimate reasons,” supported by substantial evidence, for

21 rejecting Dr. Verma’s opinion. Trevizo, 871 F.3d at 675.

22          Although the ALJ offered reasons for rejecting Dr. Verma’s opinion, the ALJ’s rationale for
23 each of its reasons is lacking. In rejecting the opinion as vague and contradictory, the ALJ pointed

24 only to Dr. Verma’s ambiguous response in his medical source statement that Plaintiff would need

25 to rest “1–3 days before returning to work,” to the question regarding the length of time Plaintiff

26 would need to take unscheduled breaks during the work day. (AR 21, 570.) While the ALJ could
27 properly reject that specific limitation based on that response, it was an insufficient basis to reject

28 the entirety of Dr. Verma’s opinion, especially considering that the opinions of treating physicians

                                                       9
      Case 1:19-cv-01791-SKO Document 21 Filed 03/22/21 Page 10 of 16


 1 are generally accorded great deference. See Orn, 495 F.3d at 633–34 (concluding that a treating

 2 physician’s opinion is entitled to great weight even when not deemed controlling).

 3          The analysis for the ALJ’s remaining reasons—that Dr. Verma’s opinion is inconsistent with
 4 his own notes, the medical record, and Plaintiff’s own reported limitations—is conclusory and does

 5 not rise to the specific and legitimate standard as set forth by the Ninth Circuit. To reject an opinion

 6 as inconsistent with the physician’s notes or medical record, the “ALJ must do more than offer his

 7 conclusions.” Embrey v. Bowen, 849 F.2d 418, 421 (9th Cir. 1988). The ALJ must “set[ ] out a

 8 detailed and thorough summary of the facts and conflicting clinical evidence, stating his

 9 interpretation thereof, and mak[e] findings.” Magallanes, 881 F.2d at 751 (citation omitted).

10          Here, the ALJ did not identify any specific findings that she believed were inconsistent with
11 the limitations identified by Dr. Verma, beyond stating that Dr. Verma’s opinion was “vastly

12 inconsistent with [his] own treatment notes found at Exhibits B2F and B7F,” with no additional

13 explanation. The ALJ also cursorily asserted that Dr. Verma’s opinion was inconsistent with

14 Plaintiff’s reported limitations without explaining which of Dr. Verma’s limitations contradicted

15 which parts of Plaintiff’s testimony. Because the ALJ failed to elaborate on its reasoning and

16 identify specific conflicts with the medical record and Plaintiff’s statements, the Court concludes

17 that the ALJ failed to provide specific and legitimate reasons, supported by substantial evidence, for

18 rejecting Dr. Verma’s opinion.

19          3.      Harmless Error Analysis
20          The Court now turns to the analysis of whether this error by the ALJ was harmless. The
21 Ninth Circuit “ha[s] long recognized that harmless error principles apply in the Social Security Act

22 context.” Molina, 674 F.3d at 1115 (citing Stout, 454 F.3d at 1054); see also Garcia v. Comm’r of

23 Soc. Sec., 768 F.3d 925, 932 n.10 (9th Cir. 2014) (stating that the harmless error analysis applies

24 where the ALJ errs by not discharging their duty to develop the record). As such, “the court will

25 not reverse an ALJ’s decision for harmless error.” Tommasetti, 533 F.3d at 1038 (citing Robbins,

26 466 F.3d at 885).
27          An error is harmless “where it is inconsequential to the ultimate nondisability
28 determination.” Molina, 674 F.3d at 1115 (citations omitted); see also Treichler v. Comm’r of Soc.

                                                      10
      Case 1:19-cv-01791-SKO Document 21 Filed 03/22/21 Page 11 of 16


 1 Sec. Admin., 775 F.3d 1090, 1099 (9th Cir. 2014) (stating that an error is also harmless “ ‘if the

 2 agency’s path may reasonably be discerned,’ even if the agency ‘explains its decision with less than

 3 ideal clarity’ ” (quoting Alaska Dep’t of Envtl. Conservation v. EPA, 540 U.S. 461, 497 (2004)).

 4 “In other words, in each case [courts] look at the record as a whole to determine whether the error

 5 alters the outcome of the case.” Molina, 674 F.3d at 1115. “[T]he nature of [the] application” of

 6 the “harmless error analysis to social security cases” is “fact-intensive—‘no presumptions operate’

 7 and ‘[courts] must analyze harmlessness in light of the circumstances of the case.’ ” March v.

 8 Colvin, 792 F.3d 1170, 1172 (9th Cir. 2015) (quoting Molina, 674 F.3d at 1121). “[T]he burden of

 9 showing that an error is harmful normally falls upon the party attacking the agency’s determination.”

10 Shinseki, 556 U.S. at 409 (citations omitted).

11          Here, the Commissioner does not contend that any error by the ALJ in evaluating Dr.
12 Verma’s opinion was harmless, and the record establishes that the ALJ’s error was not harmless. If

13 the ALJ had properly evaluated Dr. Verma’s opinion and included any of the significant limitations

14 that Dr. Verma opined, that may have changed the disability determination. Thus, the error was not

15 “inconsequential to the ultimate nondisability determination,” see Molina, 674 F.3d at 1115, and

16 was not harmless.

17 B.       The ALJ Harmfully Erred in the Evaluation of Plaintiff’s Testimony
18          1.      Legal Standard
19          In evaluating the credibility of a claimant’s testimony regarding their impairments, an ALJ
20 must engage in a two-step analysis. Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009). First,

21 the ALJ must determine whether the claimant has presented objective medical evidence of an

22 underlying impairment that could reasonably be expected to produce the symptoms alleged. Id. The

23 claimant is not required to show that their impairment “could reasonably be expected to cause the

24 severity of the symptom she has alleged; she need only show that it could reasonably have caused

25 some degree of the symptom.” Id. (quoting Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir.

26 2007)). If the claimant meets the first test and there is no evidence of malingering, the ALJ can only
27 reject the claimant’s testimony about the severity of the symptoms if they give “specific, clear and

28 convincing reasons” for the rejection. Id. As the Ninth Circuit has explained:

                                                     11
      Case 1:19-cv-01791-SKO Document 21 Filed 03/22/21 Page 12 of 16

            The ALJ may consider many factors in weighing a claimant’s credibility, including
 1
            (1) ordinary techniques of credibility evaluation, such as the claimant’s reputation
 2          for lying, prior inconsistent statements concerning the symptoms, and other
            testimony by the claimant that appears less than candid; (2) unexplained or
 3          inadequately explained failure to seek treatment or to follow a prescribed course of
            treatment; and (3) the claimant’s daily activities. If the ALJ’s finding is supported
 4          by substantial evidence, the court may not engage in second-guessing.
 5 Tommasetti, 533 F.3d at 1039 (citations and internal quotation marks omitted); see also Bray v.

 6 Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1226–27 (9th Cir. 2009). Other factors the ALJ may

 7 consider include a claimant’s work record and testimony from physicians and third parties

 8 concerning the nature, severity, and effect of the symptoms of which he complains. Light v. Social

 9 Sec. Admin., 119 F.3d 789, 792 (9th Cir. 1997).

10          The clear and convincing standard is “not an easy requirement to meet,” as it is “‘the most
11 demanding required in Social Security cases.’” Garrison v. Colvin, 759 F.3d 995, 1015 (9th Cir.

12 2014) (quoting Moore v. Comm’r of Soc. Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002)). General

13 findings are not sufficient to satisfy this standard; the ALJ “‘must identify what testimony is not

14 credible and what evidence undermines the claimant’s complaints.’” Burrell v. Colvin, 775 F.3d

15 1133, 1138 (9th Cir. 2014) (quoting Lester, 81 F.3d at 834)).

16          2.     Analysis
17          The ALJ found that Plaintiff’s “medically determinable impairments could reasonably be
18 expected to cause some symptoms.” (AR 20.) The ALJ also found that “[Plaintiff’s] statements

19 concerning the intensity, persistence and limiting effects of these symptoms are not entirely

20 consistent with the medical evidence and other evidence in the record for the reasons explained in

21 this decision.” (AR 20.) Since the ALJ found that Plaintiff’s “medically determinable impairments

22 could reasonably be expected to cause the alleged symptoms,” the only remaining issue is whether

23 the ALJ provided “specific, clear and convincing reasons” for Plaintiff’s adverse credibility finding.

24 See Vasquez, 572 F.3d at 591.

25          The ALJ gave only one specific reason as to why Plaintiff’s testimony was less than credible:
26 the testimony was inconsistent with the objective medical evidence. (AR 20.) The Court finds this
27 is not a specific, clear and convincing reason to discount Plaintiff’s testimony because the ALJ may

28 not reject a claimant’s subjective statements for the sole reason that the testimony is inconsistent

                                                     12
      Case 1:19-cv-01791-SKO Document 21 Filed 03/22/21 Page 13 of 16


 1 with the objective evidence. See Brown-Hunter v. Colvin, 806 F.3d 487, 493–94 (9th Cir. 2015).

 2          The ALJ also failed to specify which statements she found to be less than credible and the
 3 reasons for the lack of credibility. Without such specification, the Court is left to speculate as to

 4 which statements the ALJ intended to discount and how they are undermined by the evidence—

 5 which the Court may not do. See id. at 494–95 (“We cannot review whether the ALJ provided

 6 specific, clear and convincing reasons for rejecting [the claimant]’s pain testimony where, as here,

 7 the ALJ never identified which testimony she found not credible, and never explained which

 8 evidence contradicted that testimony . . . . In sum, we cannot substitute our conclusions for the

 9 ALJ’s, or speculate as to the grounds for the ALJ’s conclusions.”).

10          The Court also notes that the ALJ’s proffered reason for discounting Plaintiff’s testimony—
11 that Plaintiff’s “statements concerning the intensity, persistence and limiting effects of these

12 symptoms are not entirely consistent with the medical evidence and other evidence in the record for

13 the reasons explained in this decision”—has been criticized by courts, including the Ninth Circuit,

14 as “boilerplate language.” See, e.g., Laborin v. Berryhill, 867 F.3d 1151, 1154 (9th Cir. 2017)

15 (citing Filus v. Astrue, 694 F.3d 863, 868 (7th Cir. 2012)). The Ninth Circuit found this kind of

16 language to be “problematic,” as it “subverts the way an RFC must be determined relying on credible

17 evidence, including testimony.” Id. “[I]nclusion of [the] flawed boilerplate language” “does not . .

18 . add anything to the ALJ’s determination.” Id. Because the ALJ included only the boilerplate

19 language and did not specifically identify “the reasons explained in the decision,” her analysis of

20 Plaintiff’s subjective complaints was flawed.

21          In an effort to salvage the adverse credibility determination, the Commissioner points to the
22 state agency physicians’ opinions and contends that the ALJ discredited Plaintiff on the additional

23 basis that her testimony was inconsistent with the medical opinion evidence. (See Doc. 19 at 16.)

24 This, however, was not a reason expressly articulated by the ALJ. See, e.g., Orn, 495 F.3d at 630

25 (“We review only the reasons provided by the ALJ in the disability determination and may not

26 affirm on a ground upon which he did not rely.”). Because this Court’s review is limited to the
27 rationale provided by the ALJ, the post-hoc rationalization advanced by the Commissioner cannot

28 justify the ALJ’s rejection of Plaintiff’s subjective testimony. See Bray, 554 F.3d at 1225 (“Long-

                                                     13
       Case 1:19-cv-01791-SKO Document 21 Filed 03/22/21 Page 14 of 16


 1 standing principles of administrative law require [the court] to review the ALJ’s decision based on

 2 the reasoning and factual findings offered by the ALJ—not post hoc rationalizations that attempt to

 3 intuit what the adjudicator may have been thinking.”); Ceguerra v. Sec’y of Health & Human Servs.,

 4 933 F.2d 735, 738 (9th Cir. 1991) (“A reviewing court can evaluate an agency’s decision only on

 5 the grounds articulated by the agency.”).

 6          3.      The ALJ’s Error Was Not Harmless
 7          As with the ALJ’s erroneous assessment of Dr. Verma’s opinion, the Commissioner does
 8 not contend that any error by the ALJ in evaluating Plaintiff’s credibility was harmless (see Doc. 19

 9 at 14–16), and the record establishes that the ALJ’s error was not harmless. Had the ALJ credited

10 Plaintiff’s testimony regarding her functional abilities and included appropriate limitations in the

11 RFC, that may have changed the disability determination, especially given that Plaintiff alleged

12 fairly significant limitations, including needing several breaks throughout the day. (See AR 81–91.)

13 The error was not “inconsequential to the ultimate nondisability determination” and was thus not

14 harmless. Molina, 674 F.3d at 1115.

15 C.       The ALJ’s Errors Warrant Remand for Further Proceedings
16          Where the ALJ commits an error and that error is not harmless, the “ordinary . . . rule” is “to
17 remand to the agency for additional investigation or explanation.” Treichler, 775 F.3d at 1099

18 (citations omitted). The Ninth Circuit recognized a limited exception to this typical course where

19 courts “remand[] for an award of benefits instead of further proceedings.” Id. at 1100–01 (citations

20 omitted); see also id. at 1100 (noting that this exception is “sometimes referred to as the ‘credit-as-

21 true’ rule”). In determining whether to apply this exception to the “ordinary remand rule,” the court

22 must determine, in part, whether (1) “the record has been fully developed;” (2) “there are

23 outstanding issues that must be resolved before a determination of disability can be made;” and (3)

24 “further administrative proceedings would be useful.” Id. at 1101 (citations omitted). As to the last

25 inquiry, additional “[a]dministrative proceedings are generally useful where the record has not been

26 fully developed, there is a need to resolve conflicts and ambiguities, or the presentation of further
27 evidence . . . may well prove enlightening in light of the passage of time.” Id. (citations omitted).

28 Ultimately, “[t]he decision whether to remand a case for additional evidence or simply to award

                                                      14
       Case 1:19-cv-01791-SKO Document 21 Filed 03/22/21 Page 15 of 16


 1 benefits is in [the court’s] discretion.” Swenson, 876 F.2d at 689 (citation omitted).

 2          The Court finds that the “credit-as-true” exception to the “ordinary remand rule” is
 3 inapplicable in this case because additional administrative proceedings would be useful. If the ALJ

 4 changes her evaluation of Dr. Verma’s opinion and/or Plaintiff’s testimony, she should incorporate

 5 any warranted additional limitations in the RFC. Conversely, there may be valid reasons the ALJ

 6 can offer for discounting the opinion and testimony. See Voisard v. Berryhill, No. 2:17–CV–1023-

 7 EFB, 2018 WL 4488474, at *5 (E.D. Cal. Sept. 19, 2018) (“That the ALJ failed to provide sufficient

 8 reasons for discounting plaintiff’s subjective testimony in this instance does not compel a finding

 9 that he is unable to do so.”).

10          Even if the ALJ decides to credit as true some or all of Dr. Verma’s opinion and/or Plaintiff’s
11 testimony and adjust her RFC determination for Plaintiff, the ALJ may still conclude that Plaintiff

12 is not disabled because she has the RFC to perform the requirements of other work that exists in

13 significant numbers in the national economy. The ALJ may also elect to further develop the record,

14 if deemed necessary. Further proceedings would therefore be useful to allow the ALJ to resolve

15 these outstanding issues before a proper disability determination can be made. See Varney v. Sec’y

16 of Health & Human Servs., 859 F.2d 1396, 1401 (9th Cir. 1988).

17          On remand, the ALJ should reevaluate Dr. Verma’s opinion and Plaintiff’s symptom
18 testimony and address any necessary changes to the RFC determination. If the ALJ again discounts

19 the opinion and Plaintiff’s subjective symptoms, the ALJ can then provide an adequate discussion

20 of the specific limitation she is discounting and the specific evidence that contradicts that limitation.

21 See Payan v. Colvin, 672 F. App’x 732, 733 (9th Cir. 2016). The ALJ must also reevaluate her

22 conclusions at Steps Four and Five of the disability determination in light of any changes to

23 Plaintiff’s RFC.

24 D.       The Court Declines to Determine Plaintiff’s Remaining Assertion of Error
25          As the Court finds that remand is appropriate for the ALJ to reconsider Dr. Verma’s opinion
26 and Plaintiff’s testimony, the Court does not determine Plaintiff’s additional assertions of error
27 regarding the ALJ’s failure to further develop the record and the ALJ’s determination at step two

28 that Plaintiff’s depression and anxiety were non-severe, since Plaintiff contends that determination

                                                       15
      Case 1:19-cv-01791-SKO Document 21 Filed 03/22/21 Page 16 of 16


 1 was based in part on the ALJ’s erroneous rejection of Dr. Verma’s opinion. (See Doc. 15 at 14–18);

 2 cf. Newton v. Colvin, No. 2:13–cv–2458–GEB–EFB, 2015 WL 1136477, at *6 n.4 (E.D. Cal. Mar.

 3 12, 2015) (“As the matter must be remanded for further consideration of the medical evidence, the

 4 court declines to address plaintiff's remaining arguments”); Willmett ex rel. A.P. v. Astrue, No. 2:10–

 5 cv–01201 KJN, 2011 WL 3816284, at *1 (E.D. Cal. Aug. 25, 2011) (“Because this legal error

 6 warrants remanding this matter for further proceedings, the undersigned does not reach the

 7 remainder of [the] plaintiff's arguments seeking reversal of the ALJ’s and Appeals Council’s

 8 decisions.”).

 9                                V.      CONCLUSION AND ORDER
10          Based on the foregoing, the Court finds that the ALJ’s decision is not supported by
11 substantial evidence and is therefore VACATED, and the case is REMANDED to the ALJ for

12 further proceedings consistent with this Order. The Clerk of this Court is DIRECTED to enter

13 judgment in favor of Plaintiff Sandra Singh and against Defendant Andrew Saul, Commissioner of

14 Social Security.

15
     IT IS SO ORDERED.
16

17 Dated:      March 19, 2021                                    /s/   Sheila K. Oberto              .
18                                                     UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25

26
27

28

                                                     16
